DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but are not persuasive.
Regarding claim 1, the Applicant argues:
At pages 16-17 of the Office Action, the rejection admits that Noh in view of Seok and Park fails to teach or suggest responsive to a determination that said first TXOP is free of transmission of any non-high throughput (non-HT) PPDU. However, the rejection alleges that Park2, or US 2016010113009 to Seok (hereinafter “Seok’”) in the alternative, teach or suggest these limitations.
next generation WIFI systems are to be developed for 6 GHz band WIFI networks with the assumption that non-HT transmissions are non-typical in such a network. Data transmissions are predominantly conducted among the HE stations (STA), which do not need RTS/CTS exchanges. It is therefore desirable to develop TXOP protection mechanisms for this new WIFI paradigm without requiring an extra step of transmitting RTS/CTS or other polling frames to determine configuration information. What is needed is an effective communication protocols in wireless local area networks to enable effective transmission opportunity (TXOP) protection without relying on Request to Send (RTS) /Clear to Send (CTS) frame exchanges” [Remarks, Pages 13-14].
The Examiner respectfully disagrees with this argument.
Park2 discloses “If there is no non-HT duplicate frame exchange in a TXOP, the TXOP holder shall set the TXVECTOR parameter CH_BANDWIDTH of a non-initial PPDU to be the same or narrower than the TXVECTOR parameter CH_BANDWIDTH of the preceding PPDU that it has transmitted in the same TXOP, except when the preceding PPDU that it has received is an HE trigger-based PPDU (i.e., the non-initial PPDU is a following frame of an HE trigger-based PPDU). In such case, the TXOP holder shall set the TXVECTOR parameter CH_BANDWIDTH of a non-initial PPDU as follows: To be the same or narrower than the TXVECTOR parameter CH_BANDWIDTH 
Specification
What is “EHT”? It must be spelled out in both the Title and the Specification as it was mentioned in previous Office Actions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 7 recites in part “…..said first field is defined to specify comprises at least one…..”. It is unclear as to what is meant here. Does it mean “said first field comprises at least one”?
Regarding claims 2-8, these claims depend on claim 1 and thus are rejected on the same basis as provided above for claim 1.
Regarding claim 9, line 5 recites in part “…..any non-high throughput (HT)…..”, whereas lines 13-14 of claim 1 recites in part “…..any non-high throughput (non-HT)….” The terminologies must be consistent throughout each and every claim.
Regarding claims 10-15, these claims depend on claim 9 and thus are rejected on the same basis as provided above for claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et. al. (US 20190274140 A1, Noh hereinafter) in view of Park (US 20180146426 A1) and Park (US 20180092127 A1, Park2 hereinafter).

Noh’s disclosure comprises the following:

With respect to Independent claims:

Regarding claim 1,    A method of wireless communication through a wireless local area network (WLAN) (e.g. “FIG. 1 is a diagram showing the configuration of a WLAN system” [0020]), the method comprising:
at a transmitter, acquiring a first transmission opportunity (TXOP) (e.g. “A method of transmitting a plurality of data units by a station in a wireless local area network (WLAN), includes performing, by the station, a clear channel assessment (CCA) on a bandwidth of an initial data unit of the plurality of data units; after performing the CCA, transmitting, by the station which has obtained a transmission opportunity (TXOP) for the plurality of data units, the initial data unit of the plurality of data units during the TXOP, wherein the initial data unit comprises a signal field including information on the bandwidth of the initial data unit” [Abstract], which obtained TXOP is considered as the first TXOP);
after a clear channel assessment (CCA) process (e.g. aforesaid performing CCA), setting a first field in an initial Physical Layer Convergence Protocol (PLCP) protocol data unit (PPDU) (e.g. aforesaid “the initial data unit” is considered as the initial PPDU. Furthermore, “FIG. 2 is a block diagram showing an example of a format of a PPDU 200 according to an embodiment of the present invention” [0048]) to specify a first duration value for Network Allocation Vector (NAV) setting and protection of said first TXOP (e.g. “The NAV is a value in which an AP and/or an STA now using a medium or having rights to use the medium instructs another AP and/or another STA to use the time remaining until the medium becomes available. Accordingly, the value set as the NAV corresponds to the period during which the use of the medium is scheduled by an AP or an STA or both which transmit a relevant frame” [0040]. Moreover, “When setting the TXOP, a Network Allocation Vector (NAV) is set in the remaining STAs other than an STA MU-MIMO-paired with the AP, and thus the PPDU is not transmitted to the remaining STAs. The STAa (i.e., an STA operating in a doze state) does not recognize the NAV. Consequently, the remaining subchannels may be used by the STAa because the remaining subchannels remain in an idle state during which the AP transmits the 20 MHz PPDU” [0081], which NAV setting is associated with the first duration value and protection of said first TXOP. Note that the setting of NAV must be done in a field of the PPDU, which field is considered as the first field. Moreover, “The VHT-SIG A field 240 is a field related to common control information necessary for STAs MIMO-paired with an AP. The VHT-SIG A field 240 includes control information for interpreting the received PPDU 200. The VHT-SIG A field 240 includes information about a spatial stream, bandwidth information, and ID information regarding whether each of a plurality of MIMO-paired STAs uses Space Time Block Coding (STBC) for each of the plurality of MIMO-paired STAs, a group identifier (i.e., ID information about a target transmission STA group), information about a spatial stream allocated to an STA included in a target transmission group STA indicated by a group identifier, and information related to a short Guard Interval (GI) of a target transmission STA” [0053]), wherein said first field is defined to specify comprises said first duration value indicating a value (e.g. Note that the underlined feature is different from the claimed feature and this difference will be discussed below. Note further that there are multiple options in the claim and only this option is considered here);
setting a second field in said initial PPDU to specify a first channel bandwidth of said initial PPDU (e.g. aforesaid “initial data unit comprises a signal field including information on the bandwidth of the initial data unit”, which field with bandwidth information is considered as the second field and the bandwidth of the initial data unit is considered as the first channel bandwidth. Furthermore, “If a PPDU format, such as that shown in FIG. 2, is used, a channel bandwidth is included in the VHT-SIG A field 240 and transmitted” [0061]);
transmitting said initial PPDU (e.g. aforesaid “transmitting, by the station which has obtained a transmission opportunity (TXOP) for the plurality of data units, the initial data unit of the plurality of data units during the TXOP”. Furthermore, “When transmitting the PPDU within the TXOP period, the AP 10 sets the channel bandwidth information of the VHT-SIG A field so that it indicates 40 MHz and transmits the PPDU to the plurality of STAs according to the MU-MIMO transmission scheme at step S320.” [0065], which PPDU is considered as the initial PPDU);
after said initial PPDU is transmitted, setting said second field in a second PPDU to specify a second channel bandwidth of said second PPDU, wherein said second channel bandwidth is equal to or narrower than said first channel bandwidth (e.g. “In the case where an AP performs multiple channel bandwidth transmission using different channel bandwidths within the TXOP period as shown in FIG. 5, a channel bandwidth used to transmit a PPDU must be same or narrower than a channel bandwidth used for a preceding PPDU transmitted. That is, there is proposed a method of adapting the bandwidth from a wider channel bandwidth to a narrower channel bandwidth. When setting the TXOP, a Network Allocation Vector (NAV) is set in the remaining STAs other than an STA MU-MIMO-paired with the AP, and thus the PPDU is not transmitted to the remaining STAs….. When the above channel bandwidth adaptation is applied, a PPDU having the greatest channel bandwidth is first transmitted as in the embodiment shown in FIG. 5. Referring back to FIG. 5, the AP 10 first transmits the PPDU having the 80 MHz channel bandwidth and then transmits the PPDUs having the 40 MHz and the 20 MHz channel bandwidths” [0081]- [0082]. Note that the “a PPDU” above is considered as the second PPDU and bandwidth associated with the second PPDU is considered as the second channel bandwidth, whereas the preceding PPDU is considered as the initial PPDU); and
transmitting said second PPDU in said first TXOP using said second channel bandwidth (e.g. “When the above channel bandwidth adaptation is applied, a PPDU having the greatest channel bandwidth is first transmitted as in the embodiment shown in FIG. 5. Referring back to FIG. 5, the AP 10 first transmits the PPDU having the 80 MHz channel bandwidth and then transmits the PPDUs having the 40 MHz and the 20 MHz channel bandwidths” [0082]), wherein said second PPDU comprises multiple frames (e.g. “The method includes the step of: obtaining a transmission opportunity (TXOP) indicating a time interval during which a transmitter has a right to transmit at least one data frame and an available bandwidth for the TXOP and sequentially transmitting a plurality of data frames to at least one receiver during the TXOP, wherein a bandwidth of a subsequent data frame of the plurality of data frames is same to or narrower than a bandwidth of a preceding data frame of the plurality of data frames which is last previously transmitted before the subsequent data frame” [0009]).

It is noted that while disclosing initial PPDU, Noh is silent about initial HE PPDU and said first duration value indicating duration unspecified, which however had been known in the art before the effective filing date of the claimed invention as shown by Park in a disclosure “TRANSMITTING PPDU” (Title), wherein “High Efficiency (HE) WLAN (e.g., IEEE 802.11ax) improves a spectrum efficiency and an area throughput in a dense environment. Especially, in an indoor or an outdoor environment, a purpose of the HE WLAN is to improve a performance when a lot of access points (APs) and stations (STAs) are competing” [0004], which HE WLAN is associated with HE PPDU. Moreover, “FIG. 1 shows various formats for HE PPDU” [0010]. Furthermore, “The PHY entity of AP STA and non-AP STA may maintain PHY-CCA.indication(BUSY, channel-list) primitive for the predicted duration of the transmitted PPDU“ [0153], which CCA is associated with a CCA process. Furthermore, “TXOP Duration field is carried in the TXVECTOR parameter TXOP_DURATION of an HE PPDU and indicates duration information for NAV setting and protection of TXOP. A STA that transmits an HE SU PPDU, HE ER SU PPDU, or HE MU PPDU may indicate no duration information for NAV setting by setting the TXVECTOR parameter TXOP_DURATION to all 1s” [0175] – [0176], which TXOP Duration is shown in Table 1. Note that aforesaid HE PPDU is considered as the initial HE PPDU, TXOP is considered as the first TXOP and TXOP_DURATION is considered as the first duration value for NAV setting and protection of said first TXOP which when set to all 1s indicating no duration information is equivalent to duration unspecified. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the initial PPDU of Noh with the HE PPDU along with duration value of Park so that the NAV can provide prediction of future traffic on the medium for transmission with spectrum efficiency.
It is noted further that while disclosing the first TXOP, Noh in view Park is silent about determining that said first TXOP is free of transmission of any non-high throughput (non-HT) PPDU,  and after said initial HE PPDU is transmitted and responsive to said determining, setting said second field in a second HE PPDU, which however had been known in the art before the effective filing date of the claimed invention as shown by Park2 in a disclosure “MULTIPLE FRAME TRANSMISSION” (Title), wherein “If there is no non-HT duplicate frame exchange in a TXOP, the TXOP holder shall set the TXVECTOR parameter CH_BANDWIDTH of a non-initial PPDU to be the same or narrower than the TXVECTOR parameter CH_BANDWIDTH of the preceding PPDU that it has transmitted in the same TXOP” [0116]. Note that the non-HT duplicate frame is considered as the non-HT PPDU, non-initial PPDU is considered as the second HE PDU and the preceding PPDU is considered as the first HE PPDU. The bandwidth information is associated with the second field as shown in Table 1 for HE-SIG-A. Thus, after transmitting the first HE PPDU and determining that the first TXOP is free of any non-HT PPDU transmission, the bandwidth of the second PPDU is set and the second PPDU is transmitted, which PPDU is considered as the HE PPDU.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of transmitting the second HE PPDU of Noh with the determining that the TXOP is free of any non-HT PPDU of Park2 before transmitting the second HE PPDU so that “an improved protection mechanism to prevent a collision due to simultaneous transmissions of STAs” is provided [0005].

(Examiner Note: Note that is addition to above prior art of Park2, section [0228] of Seok (US 20160113009 A1)  also discloses the above limitations for which Park2 was used).

Regarding claim 9,   A method of wireless communication through a WIFI LAN (e.g. “FIG. 1 is a diagram showing the configuration of a WLAN system” [0020], which WLAN is associated with a WIFI LAN as known to one of ordinary skill in the art), comprising,
acquiring a first transmission opportunity (TXOP) (e.g. “A method of transmitting a plurality of data units by a station in a wireless local area network (WLAN), includes performing, by the station, a clear channel assessment (CCA) on a bandwidth of an initial data unit of the plurality of data units; after performing the CCA, transmitting, by the station which has obtained a transmission opportunity (TXOP) for the plurality of data units, the initial data unit of the plurality of data units during the TXOP, wherein the initial data unit comprises a signal field including information on the bandwidth of the initial data unit” [Abstract], which obtained TXOP is considered as the first TXOP);
after a clear channel assessment (CCA) process (e.g. aforesaid performing CCA) and responsive to a determination that: said first TXOP is free of any transmission (e.g. “Here, the AP has to check whether the channel band is in an idle state before transmitting the first PDPU within the TXOP period. For example, if the 80 MHz channel is determined to be idle within the TXOP period, the AP does not need to perform a CCA measure for the subsequent 80 MHz, 40 MHz, and 20 MHz channel bandwidths and may transmit the PPDUs in order of the 80 MHz, 40 MHz, and 20 MHz channel bandwidths” [0083], which checking for idle state within the TXOP period is associated with determining that the TXOP comprises no transmission), and PPDUs (e.g. “FIG. 2 is a block diagram showing an example of a format of a PPDU 200 according to an embodiment of the present invention” [0048]) transmitted in said first TXOP have a value indicating duration for network allocation vector (NAV) setting and protection of said first TXOP in a first field of the PPDUs transmitted in said first TXOP (e.g. “The NAV is a value in which an AP and/or an STA now using a medium or having rights to use the medium instructs another AP and/or another STA to use the time remaining until the medium becomes available. Accordingly, the value set as the NAV corresponds to the period during which the use of the medium is scheduled by an AP or an STA or both which transmit a relevant frame” [0040]. Moreover, “When setting the TXOP, a Network Allocation Vector (NAV) is set in the remaining STAs other than an STA MU-MIMO-paired with the AP, and thus the PPDU is not transmitted to the remaining STAs. The STAa (i.e., an STA operating in a doze state) does not recognize the NAV. Consequently, the remaining subchannels may be used by the STAa because the remaining subchannels remain in an idle state during which the AP transmits the 20 MHz PPDU” [0081], which NAV setting is associated with the duration value and protection of said first TXOP. Note that the setting of NAV must be done in a field of the PPDU, which field is considered as the first field. Moreover, “The VHT-SIG A field 240 is a field related to common control information necessary for STAs MIMO-paired with an AP. The VHT-SIG A field 240 includes control information for interpreting the received PPDU 200. The VHT-SIG A field 240 includes information about a spatial stream, bandwidth information, and ID information regarding whether each of a plurality of MIMO-paired STAs uses Space Time Block Coding (STBC) for each of the plurality of MIMO-paired STAs, a group identifier (i.e., ID information about a target transmission STA group), information about a spatial stream allocated to an STA included in a target transmission group STA indicated by a group identifier, and information related to a short Guard Interval (GI) of a target transmission STA” [0053]), wherein said first field comprises a value (Note that there are multiple options in the claim and only this option is considered here);
setting a second field in a non-initial PPDU to indicate a first channel bandwidth of said non-initial PPDU, wherein said first channel bandwidth is equal to or narrower than a channel bandwidth of a preceding PPDU that has been transmitted in said first TXOP (e.g. “In the case where an AP performs multiple channel bandwidth transmission using different channel bandwidths within the TXOP period as shown in FIG. 5, a channel bandwidth used to transmit a PPDU must be same or narrower than a channel bandwidth used for a preceding PPDU transmitted. That is, there is proposed a method of adapting the bandwidth from a wider channel bandwidth to a narrower channel bandwidth. When setting the TXOP, a Network Allocation Vector (NAV) is set in the remaining STAs other than an STA MU-MIMO-paired with the AP, and thus the PPDU is not transmitted to the remaining STAs….. When the above channel bandwidth adaptation is applied, a PPDU having the greatest channel bandwidth is first transmitted as in the embodiment shown in FIG. 5. Referring back to FIG. 5, the AP 10 first transmits the PPDU having the 80 MHz channel bandwidth and then transmits the PPDUs having the 40 MHz and the 20 MHz channel bandwidths” [0081]- [0082]. Note that the “a PPDU” is considered as the non-initial PPDU and bandwidth associated with the non-initial PPDU is considered as the first channel bandwidth, whereas the preceding PPDU is considered as the PPDU. More on this is discussed below); and 
transmitting said non-initial PPDU in said first TXOP using said first channel bandwidth (e.g. “When the above channel bandwidth adaptation is applied, a PPDU having the greatest channel bandwidth is first transmitted as in the embodiment shown in FIG. 5. Referring back to FIG. 5, the AP 10 first transmits the PPDU having the 80 MHz channel bandwidth and then transmits the PPDUs having the 40 MHz and the 20 MHz channel bandwidths” [0082]).

It is noted further that while disclosing initial PPDU, Noh is silent about high-efficiency (HE) PPDU and a value indicating duration unspecified, which however had been known in the art before the effective filing date of the claimed invention as shown by Park in a disclosure “TRANSMITTING PPDU” (Title), wherein “High Efficiency (HE) WLAN (e.g., IEEE 802.11ax) improves a spectrum efficiency and an area throughput in a dense environment. Especially, in an indoor or an outdoor environment, a purpose of the HE WLAN is to improve a performance when a lot of access points (APs) and stations (STAs) are competing” [0004], which HE WLAN is associated with HE PPDU. Moreover, “FIG. 1 shows various formats for HE PPDU” [0010]. Furthermore, “The PHY entity of AP STA and non-AP STA may maintain PHY-CCA.indication(BUSY, channel-list) primitive for the predicted duration of the transmitted PPDU“ [0153], which CCA is associated with a CCA process. Furthermore, “TXOP Duration field is carried in the TXVECTOR parameter TXOP_DURATION of an HE PPDU and indicates duration information for NAV setting and protection of TXOP. A STA that transmits an HE SU PPDU, HE ER SU PPDU, or HE MU PPDU may indicate no duration information for NAV setting by setting the TXVECTOR parameter TXOP_DURATION to all 1s” [0175] – [0176], which HE PPDU is considered as the initial HE PPDU, TXOP is considered as the first TXOP and TXOP_DURATION is considered as the first duration value which when set to all 1s indicating no duration information is equivalent to duration unspecified. Note that there are multiple options in the claim and only this option is considered here.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the initial PPDU of Noh with the HE PPDU along with duration value of Park so that the NAV can provide prediction of future traffic on the medium for transmission with spectrum efficiency.
It is noted further that while disclosing the first TXOP, Noh in view Park is silent about responsive to a determination that said first TXOP is free of any non-high throughput (HT) Physical Layer Convergence Protocol (PLCP) data unit (PPDU) transmission, which however had been known in the art before the effective filing date of the claimed invention as shown by Park2 in a disclosure “MULTIPLE FRAME TRANSMISSION” (Title), wherein “If there is no non-HT duplicate frame exchange in a TXOP, the TXOP holder shall set the TXVECTOR parameter CH_BANDWIDTH of a non-initial PPDU to be the same or narrower than the TXVECTOR parameter CH_BANDWIDTH of the preceding PPDU that it has transmitted in the same TXOP” [0116]. Note that the non-HT duplicate frame is considered as the non-HT PPDU, non-initial PPDU is considered as the second HE PDU and the preceding PPDU is considered as the first HE PPDU. The bandwidth information is associated with the second field and is shown in Table 1 for SIG A. Thus, after transmitting the first HE PPDU and determining that the first TXOP is free of any non-HT PPDU transmission, the second PPDU is transmitted.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of transmitting the second HE PPDU of Noh with the determining that the TXOP is free of any non-HT PPDU of Park2 before transmitting the second HE PPDU so that “an improved protection mechanism to prevent a collision due to simultaneous transmissions of STAs” is provided [0005].

(Examiner Note: Note that is addition to above prior art of Park2, section [0228] of Seok (US 20160113009 A1)  also discloses the above limitations for which Park2 was used).

Regarding claim 16,    A wireless communication device comprising (e.g. “FIG. 12 is a block diagram showing a wireless apparatus in which the methods of transmitting PPDUs according to the embodiments of the present invention may be implemented” [106]): 
a memory (e.g. “Referring to FIG. 12, the wireless apparatus 1200 includes a processor 1210, memory 1220, and a transceiver 1230. The transceiver 1230 transmits and/or receives a radio signal and implements the physical layer of the IEEE 802.11 standard” [0107]);
a processor (e.g. aforesaid processor 1210) coupled to the memory, wherein said memory comprises instructions that (e.g. “When the embodiment of the present invention is implemented in software, the aforementioned methods can be implemented with a module (i.e., process, function, etc.) for performing the aforementioned functions. The module may be stored in the memory 1220 and may be performed by the processor 1210. The memory 1220 may be located inside or outside the processor 1210, and may be coupled to the processor 1210 by using various well-known means” [0107]), when executed, cause said wireless communication device to perform a method comprising: 
acquiring a first transmission opportunity (TXOP);
after a clear channel assessment (CCA) process, setting a first field in an initial high efficiency (HE) Physical Layer Convergence Protocol (PLCP) protocol data unit (PPDU) to specify a first duration value for Network Allocation Vector (NAV) setting and protection of said first TXOP, wherein said first field is defined to specify a value indicating duration unspecified;
setting a second field in said initial HE PPDU to specify a first channel bandwidth of said initial HE PPDU;
transmitting said initial HE PPDU;
determining that said first TXOP is free of transmission of any non-high throughput (non-HT) PPDU;
after said initial HE PPDU is transmitted and responsive to the determining, setting said second field in a second HE PPDU to specify a second channel bandwidth of said second HE PPDU, wherein said second channel bandwidth is equal to or narrower than said first channel bandwidth; and
transmitting said second HE PPDU in said first TXOP using said second channel bandwidth, wherein said second HE PPDU comprises multiple frames (e.g. Note that this claim is similar to claim 1, except that it is an Apparatus claim whereas claim 1 is a method claim, and thus the same reasoning as applied to claim 1 applies here as well. Note further that there are multiple options in the claim and only the above listed option is considered here).

Noh in view of Park and Park2 further discloses the following (Note: unless mentioned otherwise references made below draw to Noh):

With respect to dependent claims:

Regarding claim 4,    The method of Claim 1, further comprising acquiring a third TXOP; 
after a CCA process and responsive to determination that:
said third TXOP is free of any non-HT PPDU transmission; and 
each HE PPDU that has been transmitted in said third TXOP indicates in said first field duration unspecified for NAV setting and protection of said third TXOP, setting said second field in a third HE PPDU to indicate a fourth channel bandwidth of said third HE PPDU, wherein said fourth channel bandwidth is equal to or narrower than a channel bandwidth of a preceding HE PPDU that has been transmitted in said third TXOP; and
transmitting said third HE PPDU in said third TXOP using said fourth channel bandwidth (e.g. Note that this claim is similar to claim 1 except that instead of a first TXOP as in claim 1, here it discloses a third TXOP. As shown in Fig. 10, the method of transmission is associated with cycle of a contention period followed by a TXOP period. Fig. 4 also shows multiple TXOP. Thus, a third TXOP is a TXOP period sometime after the first TXOP  and thus the same reasoning as applied to claim 1 for the first TXOP applies here as well for the third TXOP).

Regarding claim 19,     The wireless communication device of Claim 17, wherein said method further comprises:
acquiring a third TXOP;
after a CCA process and responsive to determination that:
said third TXOP is free of any non-HT PPDU transmission; and 
each PPDU that has been transmitted in said third TXOP has in said first field said value indicating duration unspecified for NAV setting and protection of said third TXOP;
setting said second field in a third HE PPDU to indicate a fourth channel bandwidth of said third PPDU, wherein said fourth channel bandwidth is equal to or narrower than a channel bandwidth of a preceding HE PPDU that has been transmitted in said third TXOP; and
transmitting said third HE PPDU in said third TXOP using said fourth channel bandwidth (e.g. Note that this claim is similar to claim 4, except that it is an Apparatus claim  and thus the same reasoning as applied to claim 4 applies here as well. Note the 112 (b) rejection also in this claim).

Regarding claim 8/15,    The method of Claim 1/9, wherein said first TXOP is free of any Request to send (RTS) / Clear to send (CTS) exchange (e.g. Park2:  “If there is no non-HT duplicate frame exchange in a TXOP, the TXOP holder shall set the TXVECTOR parameter CH_BANDWIDTH of a non-initial PPDU to be the same or narrower than the TXVECTOR parameter CH_BANDWIDTH of the preceding PPDU that it has transmitted in the same TXOP, except when the preceding PPDU that it has received is an HE trigger-based PPDU (i.e., the non-initial PPDU is a following frame of an HE trigger-based PPDU” [0100]. Moreover, “If a TXOP is protected by an RTS or CTS frame carried in a non-HT or a non-HT duplicate PPDU, the TXOP holder sets the TXVECTOR parameter CH_BANDWIDTH of a PPDU as follows: To be the same or narrower than RXVECTOR parameter CH_BANDWIDTH_IN_NON_HT of the last received CTS frame in the same TXOP, if the RTS frame with a bandwidth signaling TA and TXVECTOR parameter DYN_BANDWIDTH_IN_NON_HT set to Dynamic has been sent by the TXOP holder in the last RTS/CTS exchange. Otherwise, to be the same or narrower than the TXVECTOR parameter CH_BANDWIDTH of the RTS frame that has been sent by the TXOP holder in the last RTS/CTS exchange in the same TXOP” [0092]-[0095]. Thus, when there is no non-HT PPDU in the TXOP, there is no RTS/CTS exchange in the TXOP since aforesaid RTS/CTS exchange is associated with non-HT PPDU.

Claims 2-3, 5-6, 10-14, 17-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Park and Park2 as applied to claims 1, 9 and 16 above, and further in view of Verma et. al. (US 20190141570 A1, Verma hereinafter).

Noh in view of Park and Park2 further discloses the following (Note: unless mentioned otherwise references made below draw to Noh):

Regarding claim 2,  The method of Claim 1, further comprising 
acquiring a second TXOP (e.g. Fig. 10 showing the method of transmission comprising a cycle of contention period and TXOP period, wherein a TXOP period sometime after the first TXOP is considered as the second TXOP);
after a CCA process (e.g. aforesaid CCA process), setting said first field in an initial HE PPDU to indicate a second duration value for NAV setting and protection of said second TXOP (e.g. Park: aforesaid “TXOP_DURATION of HE PPDU”, which HE PPDU is considered as the initial HE PPDU);
transmitting said initial HE PPDU (e.g. aforesaid “transmitting, by the station which has obtained a transmission opportunity (TXOP) for the plurality of data units, the initial data unit of the plurality of data units during the TXOP”); 
after said initial HE PPDU is transmitted and responsive to a determination that said second TXOP is free of any non-HT PPDU transmission, setting said second field in a second HE PPDU to indicate a third channel bandwidth (e.g. aforesaid “In the case where an AP performs multiple channel bandwidth transmission using different channel bandwidths within the TXOP period as shown in FIG. 5, a channel bandwidth used to transmit a PPDU must be same or narrower than a channel bandwidth used for a preceding PPDU transmitted); and
transmitting said second HE PPDU in said second TXOP (e.g. aforesaid “the AP 10 first transmits the PPDU having the 80 MHz channel bandwidth”).

It is noted that while disclosing initial HE PPDU, Noh is silent about initial HE preamble-punctured PPDU, wherein pre-HE modulated fields of said initial HE preamble-punctured PPDU are located in a first set of 20MHz channels, and indicate a third channel bandwidth having a second set of 20MHz channels encompassed by said first set of 20MHz channels, which however had been known in the art before the effective filing date of the claimed invention as shown by Verma in a disclosure wherein “FIG. 2 shows a diagram 200 illustrating an example of an HE MU PPDU format as part of an overview of preamble puncturing supported by IEEE 802.11ax. Currently, preamble puncturing is only specified for DL and MU PPDU transmissions, and not for SU transmission. The pre-HE preamble (e.g., fields L-STF, L-LTF, L-SIG, RL-SIG, HE-SIG-A, and HE-SIG-B in the diagram 200) only transmits on the 20 MHz channels that are idle. The data portion is transmitted in OFDMA and avoids RU allocation in the 20 MHz channel with interference……..The present disclosure provides two approaches to enable preamble puncturing in SU transmissions. One approach involves using a MU PPDU format for SU preamble puncture. Another approach involves using a SU PPDU format for SU preamble puncture. In the approach that uses the MU PPDU format, the existing HE-SIG-A/B signaling in MU preamble puncturing is reused. For example, HE-SIG-A field can indicate 4 preamble puncturing modes (described in more detail with respect to FIGS. 3A and 3B). Moreover, the HE-SIG-B field can indicate punctured RUs and assign all remaining RUs to the same STA. The HE-SIG-B field is the field that carries information about multiuser transmission. The HE-SIG-B field is not present in other formats, for example, SU PPDU format may not carry the HE-SIG-B field.” [0071]-[0073], which diagram 200 shows a HE preamble-punctured PPDU. Moreover, “The HE MU PPDU format in FIG. 2 may provide two points of information. One point being that pre-HE modulated preamble is transmitted per 20 MHz. That is, until HE-SIG-B, all blocks are transmitted per 20 MHz. Another point being that it is also possible to puncture in more refine ways (see e.g., HE-STF, HE-LTFs, HE data).” [0076], which pre-HE modulated fields of said initial HE preamble-punctured PPDU are located in a first set of 20MHz channels. Note that it is a design choice to select the second set of 20MHz channels encompassed by said first set of 20MHz channels.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the initial PPDU of Noh with the preamble-punctured PPDU of Verma “to avoid interference with the incumbent technologies” [0003].
Regarding claim 3,    The method of Claim 2, further comprising allocating resource units (RUs) for said second HE preamble-punctured PPDU, wherein said RUs are located within said first set of 20MHz channels of said initial HE preamble-punctured PPDU (e.g. Aforesaid the HE-SIG-B field can indicate punctured RUs within first set of 20 MHz channels).
Regarding claim 5, The method of Claim 4, wherein said preceding HE PPDU is a downlink HE multi-user (MU) PPDU with preamble puncture, wherein pre-HE modulated fields of said preceding HE preamble-punctured PPDU are located in a third set of 20MHz channels, and wherein further said third channel bandwidth comprises a fourth set of 20MHz channels that is encompassed in said third set of 20 MHz channels (e.g. Note that the preceding preamble punctured HE PPDU is similar to initial preamble punctured HE PPDU of claim 2, except that it is for the third TXOP instead of the second TXOP as in claim 2, and thus the same reasoning as applied to claim 2 applies here as well).
Regarding claim 6,   The method of Claim 4, wherein said third HE PPDU is a downlink (DL) HE MU PPDU with preamble puncture, wherein pre-HE modulated fields of said preceding HE preamble-punctured PPDU are located in a fifth set of 20MHz channels, and further comprising allocating an RU for said third HE preamble-punctured PPDU to be encompassed in said fifth set of 20MHz channels (e.g. Note that this claim is similar to claim 3 in combination with claim 5, except that it is for the third HE PPDU instead of the preceding HE PPDU as in claim 3,  and thus the same reasoning as applied to claim 3 applies here as well).
Regarding claim 10,  The method of Claim 9, wherein said preceding HE PPDU is a downlink HE multi-user (MU) PPDU with preamble puncture, wherein pre-HE modulated fields of said preceding HE preamble-punctured PPDU are located in a first set of 20MHz channels, and wherein further said first channel bandwidth comprises a second set of 20MHz channels that is encompassed in said first set of 20 MHz channels (e.g. Note that this claim is similar to claim 2, except that it is for the preceding HE PPDU and first TXOP, which preceding HE PPDU is similar to the initial HE PPDU of claim 2,  and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 11, The method of Claim 9, wherein said non-initial HE PPDU is a downlink (DL) HE multi-user (MU) PPDU with preamble puncture, wherein pre-HE modulated fields of said preceding HE preamble-punctured PPDU are located in a third set of 20MHz channels, and further comprising allocating a resource unit (RU) for said non-initial HE PPDU to be encompassed in said third set of 20MHz channels (e.g. Note that this claim is similar to claim 6, except that it is for the non-initial HE PPDU instead of the third HE PPDU of claim 6,  and thus the same reasoning as applied to claim 6 applies here as well).

Regarding claim 12,  The method of Claim 9, further comprising:
acquiring a second TXOP;
after a clear channel assessment (CCA) process, setting said first field in an initial HE PPDU to specify a first duration value for Network Allocation Vector (NAV) setting and protection of said second TXOP;
setting said second field in said initial HE PPDU to specify a second channel bandwidth of said initial HE PPDU;
transmitting said initial HE PPDU;
after said initial HE PPDU is transmitted and responsive to a determination that said first TXOP is free of any transmission of any non-HT PPDU, setting said second field in a second PPDU to specify a third channel bandwidth of said second HE PPDU, wherein third channel bandwidth is equal to or narrower than said second channel bandwidth; and
transmitting said second HE PPDU in said first TXOP using said third channel bandwidth, wherein said second HE PPDU comprises multiple frames (e.g. Note that this claim is similar to claim 9 except that it has to do with second TXOP instead of the first TXOP as discussed in claim 9, and thus the same reasoning as applied to claim 9 applies here as well).

Regarding claim 13,  The method of Claim 9, further comprising
acquiring a third TXOP;
after a CCA process, setting said first field in an initial HE preamble-punctured PPDU to indicate a second duration value for NAV setting and protection of said third TXOP, wherein pre-HE modulated fields of said initial HE preamble-punctured PPDU are located in a fifth set of 20MHz channels;
transmitting said initial preamble-punctured HE PPDU;
after said initial HE preamble-punctured PPDU is transmitted and responsive to a determination that said third TXOP is free of any non-HT PPDU transmission, setting said second field in a second HE preamble-punctured PPDU to indicate a third channel bandwidth having a sixth set of 20MHz channels encompassed by said fifth set of 20MHz channels; and
transmitting said second HE preamble-punctured PPDU in said third TXOP (e.g. Note that this claim is similar to claim 2, except that it is for third TXOP, and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 14,  The method of Claim 13, further comprising allocating resource units (RUs) for said second HE preamble-punctured PPDU, wherein an RU is located within said fifth set of 20MHz channels of said initial HE preamble-punctured PPDU (e.g. Note that this claim is similar to claim 3, except that it is for third TXOP, and thus the same reasoning as applied to claim 3 applies here as well).

Regarding claim 17,  The wireless communication device of Claim 16, wherein said method further comprises:
acquiring a second TXOP;
after a CCA process, setting said first field in an initial HE preamble-punctured PPDU to indicate a second duration value for NAV setting and protection of said second TXOP, wherein pre-HE modulated fields of said initial HE preamble-punctured PPDU are located in a first set of 20MHz channels;
transmitting said initial preamble-punctured HE PPDU;
after said initial HE preamble-punctured PPDU is transmitted and responsive to a determination that said second TXOP is free of any non-HT PPDU transmission, setting said second field in a second HE preamble- punctured PPDU to indicate a third channel bandwidth having a second set of 20MHz channels encompassed by said first set of 20MHz channels; and
transmitting said second HE preamble-punctured PPDU in said second TXOP (e.g. Note that this claim is similar to claim 2, except that it is an Apparatus claim and thus the same reasoning as applied to claim 2 applies here as well).
Regarding claim 18,     The wireless communication device of Claim 17, wherein said method further comprises allocating resource units (RUs) for said second HE preamble-punctured PPDU, wherein said RUs are located within said first set of 20MHz channels of said initial HE preamble-punctured PPDU (e.g. Note that this claim is similar to claim 3, except that it is an Apparatus claim and thus the same reasoning as applied to claim 3 applies here as well).
Regarding claim 20,    The wireless communication device of Claim 19, wherein said preceding HE PPDU is a downlink HE multi-user (MU) PPDU with preamble puncture, wherein pre-HE modulated fields of said preceding HE preamble-punctured PPDU are located in a third set of 20MHz channels, and wherein further said third channel bandwidth comprises a fourth set of 20MHz channels that is encompassed in said third set of 20 MHz channels (e.g. Note that this claim is similar to claim 5, except that it is an Apparatus claim  and thus the same reasoning as applied to claim 5 applies here as well).
Regarding claim 21,   The wireless communication device of Claim 19, wherein said third HE PPDU is a downlink HE MU PPDU with preamble puncture, wherein pre-HE modulated fields of said preceding HE preamble-punctured PPDU are located in a fifth set of 20MHz channels, and further comprising allocating an RU for said third HE PPDU to be encompassed in said fifth set of 20MHz channels (e.g. Note that this claim is similar to claim 6, except that it is an Apparatus claim  and thus the same reasoning as applied to claim 6 applies here as well).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Park and Park2 as applied to claim 1 above, and further in view of NGAI et. al. (US 20190246285 A1, Ngai hereinafter).

Noh in view of Park and Park2 further discloses the following (Note: unless mentioned otherwise references made below draw to Noh):

Regarding claim 7, The method of Claim 1, wherein said WLAN is a 6 GHz network (e.g. Park: “The proposed wireless local area network (WLAN) system may operate at a band less than or equal to 6 GHz or at a band of 60 GHz. The operating band less than or equal to 6 GHz may include at least one of 2.4 GHz and 5 GHz.” [0024]).
	
It is noted that while disclosing WLAN, Noh in view of Park and Park2 is silent about 6 GHZ WIFI network, which however had been known in the art before the effective filing date of the claimed invention as shown by Ngai in a disclosure
“WIRELESS COEXISTENCE INTERFACE SIGNALING IN A MULTIPLE-WWAN SCENARIO”, wherein “A UE may communicate using a variety of radio access technologies (RATs). A RAT may include a wireless local area network ( WLAN) RAT (e.g., Bluetooth, 2.4 GHz WiFi, 5 GHz WiFi, 6 GHz WiFi, 60 GHz 11ad, etc.)” [0006].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the WLAN of Noh in view of Park and Park2 with the WIFI network of Ngai so that usage of multiple RATs is possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                                                                                                                                                                                                        

/JUNG H PARK/Primary Examiner, Art Unit 2411